Case 1:20-cv-08895-JPC Document 1-2 Filed 10/23/20 Page 1 of 10




            EXHIBIT B
FILED: BRONX COUNTY CLERK 09/10/2020 02:05 PM                                INDEX NO. 24171/2020E
NYSCEF DOC. NO. 2 Case 1:20-cv-08895-JPC Document 1-2 Filed 10/23/20 Page 2 of 10NYSCEF: 09/10/2020
                                                                      RECEIVED




                                              1 of 9
FILED: BRONX COUNTY CLERK 09/10/2020 02:05 PM                                INDEX NO. 24171/2020E
NYSCEF DOC. NO. 2 Case 1:20-cv-08895-JPC Document 1-2 Filed 10/23/20 Page 3 of 10NYSCEF: 09/10/2020
                                                                      RECEIVED




                                              2 of 9
FILED: BRONX COUNTY CLERK 09/10/2020 02:05 PM                                INDEX NO. 24171/2020E
NYSCEF DOC. NO. 2 Case 1:20-cv-08895-JPC Document 1-2 Filed 10/23/20 Page 4 of 10NYSCEF: 09/10/2020
                                                                      RECEIVED




                                              3 of 9
FILED: BRONX COUNTY CLERK 09/10/2020 02:05 PM                                INDEX NO. 24171/2020E
NYSCEF DOC. NO. 2 Case 1:20-cv-08895-JPC Document 1-2 Filed 10/23/20 Page 5 of 10NYSCEF: 09/10/2020
                                                                      RECEIVED




                                              4 of 9
FILED: BRONX COUNTY CLERK 09/10/2020 02:05 PM                                INDEX NO. 24171/2020E
NYSCEF DOC. NO. 2 Case 1:20-cv-08895-JPC Document 1-2 Filed 10/23/20 Page 6 of 10NYSCEF: 09/10/2020
                                                                      RECEIVED




                                              5 of 9
FILED: BRONX COUNTY CLERK 09/10/2020 02:05 PM                                INDEX NO. 24171/2020E
NYSCEF DOC. NO. 2 Case 1:20-cv-08895-JPC Document 1-2 Filed 10/23/20 Page 7 of 10NYSCEF: 09/10/2020
                                                                      RECEIVED




                                              6 of 9
FILED: BRONX COUNTY CLERK 09/10/2020 02:05 PM                                INDEX NO. 24171/2020E
NYSCEF DOC. NO. 2 Case 1:20-cv-08895-JPC Document 1-2 Filed 10/23/20 Page 8 of 10NYSCEF: 09/10/2020
                                                                      RECEIVED




                                              7 of 9
FILED: BRONX COUNTY CLERK 09/10/2020 02:05 PM                                INDEX NO. 24171/2020E
NYSCEF DOC. NO. 2 Case 1:20-cv-08895-JPC Document 1-2 Filed 10/23/20 Page 9 of 10NYSCEF: 09/10/2020
                                                                      RECEIVED




                                              8 of 9
FILED: BRONX COUNTY CLERK 09/10/2020 02:05 PM                                INDEX NO. 24171/2020E
NYSCEF DOC. NO. 2Case 1:20-cv-08895-JPC Document 1-2 Filed 10/23/20 Page 10 of 10
                                                                      RECEIVED  NYSCEF: 09/10/2020




                                              9 of 9
